NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
CHRISTOPHER A. BENTON-EL,
Petitioner,
V.
DEPARTMENT OF THE AIR FORCE, _
Resp0ndent.
2011-3117
Petiti0n for review of the Merit SySten1s Protection
Board in case no. AT0752090709-I-2.
ON MOTION
ORDER
ChriStopher A. Bent0n-El moves for leave to proceed in
forma pauperis
Upon consideration thereof
IT ls OR1)ERED THAT:
The motion is granted

BENToN-EL v. AiR FoRcE 2
FoR THE COURT
mi 0 2 2011 /S/ Jan H@rba1y
Date Jan Horba1y
C1erk
cci Christopher A. Bent0n-E1
Jeanne E. Davidson, ESq. F“_E[)
U.S. COURT 0F APPEALS FOR
S2 1 THE FEDERA!_ GlRCUlT
`HAY 02 2011
W|H9RBAL¥
113
im